Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 5, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 9 and article Claim 14.  Claim 1 recites the limitations of receiving electronic signals that relate to the transacting party; accessing electronic records to determine whether one or more risk events have occurred; and generating signals indicating a determination as to whether a transaction initiated by the transacting party is to proceed based, at least in part, on a score dependent upon the one or more risk events indicated by the electronic records.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Authenticating a transacting party based on a determined risk recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The display device, communications device, and computing device in Claim 1 and the at least one processor and communications device in Claims 9 and 14 is just applying generic computer components to the recited abstract limitations.  Claims 9 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite the display device, communications device, and computing device in Claim 1 and the at least one processor and communications device in Claims 9 and 14. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0125-0127, 0130, 0139] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-13, and 15-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-13, and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2019/0347431 (Nair ‘431).

Re Claim 1:  Nair ‘431 discloses a method of authenticating a transacting party, comprising: receiving, at a display device, electronic signals that relate to the transacting party operating a communications device (abstract; paragraphs [0012-0014]); accessing, by a computing device in communication with the display device, electronic records to determine whether one or more risk events have occurred with respect to the communications device (paragraphs [0012, 0013, 0018]); and generating signals indicating a determination as to whether a transaction initiated by the transacting party is to proceed based, at least in part, on a score dependent upon the one or more risk events indicated by the electronic records (paragraphs [0019-0021]).

Re Claim 2:  Nair ‘431 discloses the method substantially as claimed, in supra, including that the communications device comprises a mobile communications device and wherein the one or more risk events correspond to porting an identifier of the mobile communications device, removal and/or replacement of a subscriber identity module (SIM) of the mobile communications device, or one or more risk events related to tenure of the mobile communications device (paragraphs [0012, 0018, 0038]; claim 14).

Re Claim 3:  Nair ‘431 discloses the method substantially as claimed, in supra, including further comprising combining a risk score, corresponding to porting the identifier of the mobile communications device, with a risk score corresponding to the removal and/or replacement of the subscriber identity module (SIM) of the mobile communications device, and/or with the one or more risk events related to tenure of the mobile communications device, to form a composite risk score (paragraphs [0012, 0018, 0021, 0038]; claim 14).

Re Claim 4:  Nair ‘431 discloses the method substantially as claimed, in supra, including that authenticating the transacting party operating the mobile communications device is based, at least in part, on the composite risk score exceeding a threshold (paragraphs [0021, 0023, 0060]).

Re Claim 5:  Nair ‘431 discloses the method substantially as claimed, in supra, including that the threshold corresponds to a configurable threshold, the configurable threshold being selected based, at least in part, on the transaction initiated by the transacting party (paragraphs [0021, 0023, 0060]).

Re Claim 6:  Nair ‘431 discloses the method substantially as claimed, in supra, including further comprising accessing, by the computing device in communication with the display device, prior to authenticating the transacting party, one or more email addresses corresponding to the transacting party (paragraphs [0019, 0033, 0049]).

Re Claim 7:  Nair ‘431 discloses the method substantially as claimed, in supra, including further comprising initiating, by the computing device in communication with the display device, initiating transmission of a text message to the communications device (paragraphs [0019, 0033, 0049]).

Re Claim 8:  Nair ‘431 discloses the method substantially as claimed, in supra, including further comprising determining whether the transaction initiated by the transacting party is to proceed based on communications device behavior, authorizing the transacting party to engage in the transaction, and/or authenticating the transacting party (paragraphs [0012-00147, 0025, 0036]).

Re Claims 9-12: Apparatus claims 9-12 are substantially similar to previously rejected method claims 1, 3, 5, and 4, respectively, and are therefore considered to be rejected here using the same art and rationale.

Re Claim 13:  Nair ‘431 discloses the apparatus substantially as claimed, in supra, including that the at least one processor communicatively coupled to the at least one memory are to reject the transaction based, at least in part, on the risk score falling below the configurable threshold (paragraphs [0018, 0021, 0023, 0060]).

Re Claims 14-16, 18, & 19:  Article claims 14-16, 18, and 19 are substantially similar to previously rejected method claims 1-3, 2, and 5, respectively, and are therefore considered to be rejected here using the same art and rationale.

Re Claim 17:  Article claim 17 is substantially similar to previously rejected apparatus claim 13 and is therefore considered to be rejected here using the same art and rationale.

Re Claim 20:  Nair ‘431 discloses the apparatus substantially as claimed, in supra, including that the configurable threshold pertains to a monetary amount involved in a financial transaction (paragraphs [0019, 0021, 0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D have been included on PTO-892 to illustrate the state of the art at the time of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
11/15/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693